Citation Nr: 0806140	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elk County Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1972.

This appeal arises from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 2007, prior to transfer of the record to the Board, 
the RO received service personnel records.  These records are 
pertinent to the veteran's claim.  The RO did not issue a 
supplemental statement of the case as is required by 
38 C.F.R. § 19.37(a).  The Board subsequently contacted the 
veteran and asked whether he wanted to waive consideration of 
these records by the RO.  He responded that he wanted the 
claim remanded to the RO for initial review.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should review all evidence received since 
issuance of the statement of the case in 
September 2006. 

2.  If the determination remains 
unfavorable to the veteran, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

